NICHOLLS, C. J.
Defendant has appealed from a sentence of death pronounced against him under a conviction for murder.
I-Ie applied unsuccessfully in the lower court for a new trial, assigning as a ground that the verdict was contrary to the law and the evidence, and that two of the jurors were guilty of misconduct
*717There was some testimony taken on this latter point upon the hearing of the application, and a note made of several objections urged. We find this testimony and these objections in the transcript, but no bill of exceptions. The necessity for such a bill has been repeatedly announced. We cannot consider the objections so raised (State v. Haines, 51 La. Ann. 731, 25 South. 372, 44 L. R. A. 837; State v. Jessie, 30 La. Ann. 1170; State v. Dufour, 31 La. Ann. 804; State v. Comstock, 36 La. Ann. 308; State v. Wilson, 109 La. 74, 33 South. 85; State v. Napoleon, 104 La. 166, 28 South. 972), or the testimony so transcribed (State v. Hagan, 45 La. Ann. 839, 12 South. 929; State ex rel. Pettigrew v. Hall, 109 La. 290, 33 South. 318).
Por the reasons assigned, we have no alternative but to affirm the judgment.
The judgment appealed from is affirmed.